Citation Nr: 1224374	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  11-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco Texas




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss.

2.  Entitlement to service connection for a claimed bilateral hearing loss.

3.  Entitlement to service connection for a claimed tinnitus. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from October 1944 to November 1946.  

The issues on appeal first came to the Board of Veterans' Appeals (Board) from an October 2010 rating decision issued by the RO.  

In June 2012, the Veteran and his son presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in an August 2002 rating decision.  Although notified of the denial, the Veteran did not initiate an appeal.  

2.  The evidence received since the last, final August 2002 rating decision is new, relevant, and raises a reasonable possibility of substantiating the bilateral hearing loss issue.   


3.  The Veteran is shown to have current tinnitus and bilateral hearing loss disability for VA compensation purposes that as likely as not is due to the combat-related exposure to hazardous noise levels during his period of active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the last prior, final denial of the bilateral hearing loss issue in August 2002.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For both the new and material and service connection issues, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in June 2010.  

As to the new and material evidence issue, the June 2010 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).

In any event, since the Board is reopening the new and material evidence issue and granting the underlying service connection issues, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


New and Material Evidence

The RO originally denied service connection for bilateral hearing loss in an August 2002 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  

Therefore, that decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

The Board denied service connection for bilateral hearing loss in the final August 2002 rating decision because the evidence did not establish any current treatment for hearing loss.  (In making this determination, it appears the RO failed to address a private audiogram dated in November 2000).  In addition, the RO found there was no probative medical evidence linking current bilateral hearing loss to hazardous noise exposure during military service. 

In the April 2011 Statement of the Case (SOC), the RO reopened the new and material evidence claim and considered service connection on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the bilateral hearing loss claim before proceeding to readjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen service connection for bilateral hearing loss in February 2010.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).    

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117. 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final August 2002 rating decision.  Specifically, an August 2010 audiology examination reveals bilateral hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385, as well as tinnitus.  The examiner recommended hearing aids.  

In addition, at the June 2012 videoconference hearing, the Veteran emphasized that he first experienced symptoms of hearing loss and tinnitus during service and upon discharge.  See testimony at page 4.  

In an October 2010 Notice of Disagreement (NOD), he stated that he was treated for hearing loss and tinnitus in 1945 during service after the firing of artillery.  

Thus, applying the law with a broad and liberal interpretation, and presuming the credibility of the lay evidence for new and material evidence purposes, his testimony and statements constitutes new and material evidence to reopen the claim.  So this evidence relates to an unestablished fact necessary to substantiate his bilateral hearing loss claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  

Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043.  

As to presumptive service connection, some diseases are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As to presumptive service connection, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Analysis - Service Connection for Bilateral Hearing Loss and Tinnitus

As discussed, the Board has reopened the claim of service connection for bilateral hearing loss.  Since the RO has previously addressed the claim on the merits in the April 2011 SOC, the Board may also do so without prejudice to the Veteran.  Bernard, 4 Vet. App. at 392-94.   

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran reports developing bilateral hearing loss and tinnitus as the result of elevated noise levels during service.  Specifically, he asserts being exposed to hazardous noise from combat as the result of his military occupational specialty (MOS) as a light artillery gun crewman in the U.S. Army from 1944 to 1946.  He served during World War II in the Pacific Theatre in Japan.  He states that he did not wear any hearing protection when firing artillery. 

In addition, at the June 2012 videoconference hearing, the Veteran emphasized that he first experienced symptoms of hearing loss and tinnitus during service and upon discharge.  See testimony at page 4.  In an October 2010 NOD, he states that he was hospitalized for hearing loss and tinnitus in 1945 during service after firing artillery.  He denies any significant post-service recreational or occupational noise exposure.  See also October 2001 claim; February 2010 petition to reopen. 

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Concerning this, the most recent August 2010 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  The audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
95
90
85
95
110
LEFT
85
95
95
95
110

Thus, the Veteran has current bilateral hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The VA examiner also diagnosed tinnitus.  

An earlier November 2000 private audiogram also revealed bilateral hearing loss under the requirements of 38 C.F.R. § 3.385, as well as tinnitus.  But the question remains whether this current bilateral hearing loss and tinnitus are related to acoustic trauma during his military service.  

The Veteran's service treatment records (STRs) and service personnel records (SPRs) appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973.  See January 2002 response from the NPRC.  When STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  

Under these circumstances, the  Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Since STRs are unavailable, bilateral hearing loss disability by the standards of 38 C.F.R. § 3.385 cannot demonstrated during service.

However, the Veteran is competent to report in-service acoustic trauma and treatment and symptoms for hearing loss and tinnitus, especially given the heightened duty due to his missing STRs to resolve all reasonable doubt in his favor.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, the Board can find no overt reason to doubt the credibility of his lay assertions that, during service, he sustained acoustic trauma with symptoms and treatment for hearing loss and tinnitus.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

With regard to the statutory combat presumption, service records reflect awards and decorations including the Asiatic-Pacific Campaign Ribbon, the Army of Occupation Ribbon for Japan, and the Victory Ribbon with 2 Overseas Service Bars.  The Veteran served in Japan during World War II.  However, these awards and decorations listed on his DD Form 214 are not specifically indicative of combat.  

Nonetheless, the Veteran's MOS and the war zone he served in during World War II are supportive of his lay assertions.  The Veteran's DD Form 214 reveals a MOS as a light artillery gun crewman in the U.S. Army from 1944 to 1946.  In other words, the Veteran's MOS assignment throughout service is supportive of his allegation of exposure to acoustic trauma from combat.  

A VA General Counsel Precedential Opinion holds that credible lay statements can also establish combat status. VAOGCPREC 12-99, at para. 11 (Oct. 18, 1999).  Furthermore, the RO has granted service connection for PTSD based on the Veteran's credible assertions of combat exposure.  

In addition, the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS specialty involved a "high" probability of noise exposure.  In-service acoustic trauma is confirmed.

In light of this, his lay statements are sufficient to show the occurrence of hazardous noise exposure and symptoms of hearing loss and tinnitus.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Overall, the Veteran's complaints of and treatment for hearing loss and tinnitus after acoustic trauma from artillery during service in 1945 reflect more than "isolated" findings, thereby revealing chronic hearing loss and tinnitus conditions.  38 C.F.R. § 3.303(b).  

Post-service, again the Veteran is competent to report symptoms of hearing loss and tinnitus after his military service.  Layno, 6 Vet. App. at 469. See also 38 C.F.R.§ 3.159(a)(2).  

The Veteran maintains he did not receive treatment for hearing loss and tinnitus for many years after service due to the distance from his home to the nearest VA treatment center.  See hearing testimony at page 4.  The first treatment for hearing loss or tinnitus in the claims folder is from 1997, over 50 years after discharge from service.   

Regardless, under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  In the present case, the Veteran's current bilateral hearing loss and tinnitus are chronic conditions.  Also, there is no probative evidence of an intercurrent post-service injury.  

At the hearing, the Veteran denied any post-service acoustic trauma. See hearing testimony at pages 5-6.  At the August 2010 VA audiology examination, the Veteran denied having had any post-service occupational or recreational noise exposure.  Private medical records dated in 1997 and 2000 revealing treatment for hearing loss and tinnitus are negative for any mention of any intercurrent post-service injury.  The Board finds the Veteran credible in these assertions.  

With regard to a nexus, the August 2010 VA audiology examiner opined that the etiology of the Veteran's hearing loss and tinnitus could not be determined "without resorting to speculation."  The examiner remarked that there is no evidence in the Veteran's records to support hearing loss onset during military service.  Once again, it is noted that the Veteran's STRs are missing and presumed destroyed in a fire.  The examiner did, however, concede military noise exposure due to the Veteran's MOS in artillery.  

The Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  But an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words. See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Here, the August 2010 VA audiology examiner explained the basis for his speculative medical opinion. The examination was adequate.     

Notwithstanding the speculative medical opinion, medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b). See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, there is an approximate balance of the positive and negative evidence.  

In resolving all reasonable doubt in the Veteran's favor, given the current diagnosis of bilateral sensorineural hearing loss and tinnitus, in addition to the history of confirmed in-service acoustic trauma with symptoms of chronic hearing loss and tinnitus, without evidence of post-service intercurrent acoustic trauma, the evidence supports the grant of service connection for chronic bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   



ORDER

As new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is allowed.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


